DETAILED ACTION
This action is in reply to the submission filed on 10/07/2020.
Claims 1-27 are currently pending and have been examined under the effective filing date of 7/31/2020.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: the claims fall under statutory categories of processes and/or machines.
Step 2A Prong 1: the claims recite: receiving an inventory allocation request; selecting templates for generating location list to satisfy request based on a client, the time of storage, and the warehouse used; and generate a location list.  These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes, specifically concepts performed in the mind (including an observation, evaluation, judgement and/or opinion.)  These limitation further cover certain methods of organizing human activity, specifically fundamental economic principles or practices (including managing inventory.)
Step 2A Prong 2: While the benefits of computing technology applied to methods of organizing human activity are recognized, said judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of: a computer implemented method (claim 1), memory storing inventory allocation request processing templates; and a processor configured to control the system (claim 14), and a non-transitory computer readable medium including processor executable instructions which when executed by a processor of a system control the system (claim 27) individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.) These limitations are recited at a high level of generality (i.e. as a general purpose computer performing the claimed abstract ideas) such that it amounts to no more than mere instructions to apply the exception using a general purpose computer component. Therefore, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception because, as mentioned in Step 2A Prong 2, they use a general purpose computer device and/or computing technologies to perform an abstract idea in such a way that amounts to no more than mere instructions to apply the exception using a general purpose computer component.  Mere instructions to apply an exception using a general purpose computer cannot provide an inventive concept.  Therefore, the claim is not patent eligible. 
Additionally, the claims recite: sending the location list to a robotic device that will travel between the locations in the location list to satisfy the inventory allocation request (claims 2 and 15).  These recitations are simply appending well‐understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception ‐ see MPEP 2106.05(d)(II) – receiving or transmitting data over a network.  
Claims 3-13 and 16-26 serve to narrow the scope of the abstract idea of the independent claims and introduce neither a new abstract idea nor additional limitations that are significantly more/a practical application of an abstract idea.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-14, 16-20, and 22-27 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Avery, JR. et al. (Pub. No. US 2020/0364662 A1).
Regarding Claims 1, 14 and 27, Avery discloses a computer-implemented method of processing inventory allocation requests, the method comprising: 
receiving an inventory allocation request; (Avery ¶0097; the user can request a list of products available from a distributor associated with database 304 by causing a computing device to send a request to order management system 302)
selecting one or more inventory allocation request processing templates to be used in generating a location list to be used in satisfying the received inventory allocation request based on one or more of: i) a client from which the inventory allocation request was received; ii) the time the storage location or storage locations being assigned by the inventory allocation request are to be used to satisfy an order; and iii) the warehouse where the inventory allocation request is to be satisfied; (Avery ¶0037; FIG. 10G shows an example of a user interface presenting a portion of a facility order guide for a particular facility generated from multiple general order guides associated with the facility) Examiner notes the facility order guide is a template selected based on the facility, or warehouse. (Avery ¶0125; , a user can create multiple general order guides and assign one or more of the general order guides to each facility associated with the organization. In such an example, the user can create different general order guides that suit the needs of facilities with different needs and/or that are associated with different activities that a facility may perform, and can associate the general order guides with the particular facilities….¶0129; At 616, process 600 can automatically create an order guide associated with the facility based on the one or more general order guides associated with the facility.)
and generating, based on at least one constraint included in a selected inventory allocation request processing template, a location list to be used in satisfying an order corresponding to the received inventory allocation request. (Avery ¶0084; mechanisms described herein can cause a mobile device to present a user interface that can be used to guide a user to the location of a particular item in a facility…¶0095; Notably, the constraint of “geographical region” is but one non-limiting example of a constraint related to a path in a distribution network or order and many others may be substituted or layered.)
Claim 14 is rejected on the same basis as claim 1, with the additional limitations of memory storing inventory allocation request processing templates; and a processor configured to control the system. (Avery ¶0106; shown in FIG. 5, in some embodiments, computing device 430 can include a processor 502, a display 504, one or more inputs 506, one or more communication systems 508, and/or memory 510)
Claim 27 is rejected on the same basis as claim 1 with the additional limitations of a non-transitory computer readable medium including processor executable instructions which when executed by a processor of a system control the system. (Avery ¶0018; In accordance with some embodiments of the disclosed subject matter, a non-transitory computer readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for automatically associating items in an inventory with location information corresponding to a portion of a facility)

Regarding Claims 3 and 16, Avery teaches the computer-implemented method of claim 1, further comprising: storing a plurality of inventory allocation request processing templates in memory, at least some of the inventory allocation request processing templates corresponding to different clients. (Avery ¶0125; a user can create multiple general order guides and assign one or more of the general order guides to each facility associated with the organization)

Regarding Claims 4 and 17, Avery teaches the computer-implemented method of claim 1, wherein some of said inventory allocation request processing templates correspond to different times at which locations allocated in response to the inventory allocation request are to be used to satisfy the order to which the inventory allocation request corresponds.  (Avery ¶0163; process 800 can determine which item to select from the master list or product group based on stocking information. In such an example, process 800 can sort the items in the master list or product group based on information indicating how readily available the item is, and can select an item that is most readily available that also meets another criteria or criterion such as highest priority or lowest price.)

Regarding Claims 5 and 18, Avery teaches the computer-implemented method of claim 3, wherein said plurality of inventory allocation request processing templates includes a first inventory allocation request processing template, said first inventory allocation request processing template including at least one mandatory constraint that is required to be satisfied for selection of a pick location before the pick location can be included on the location list.  (Avery ¶0217; if an order is required, the task management system can prompt the user to perform the tasks in the specified order, while also attempting to create an order that does not unnecessarily add travel. Note that tasks can also have timing requirements which the task management system can take into account when creating a workflow)

Regarding Claims 6 and 19, Avery teaches the computer-implemented method of claim 5, wherein said mandatory constraint includes one or more of i) a time constraint which is conditionally applied depending on a time at which the inventory allocation request is to be used to satisfy an order; ii) a location fullness constraint and/or iii) a quantity related constraint that must be satisfied for a location to be available for inclusion on the location list.   (Avery ¶0217; if an order is required, the task management system can prompt the user to perform the tasks in the specified order, while also attempting to create an order that does not unnecessarily add travel. Note that tasks can also have timing requirements which the task management system can take into account when creating a workflow)

Regarding Claims 7 and 20, Avery teaches the computer-implemented method of claim 5, wherein the first inventory allocation request processing template further includes preference information, said preference information being used in selecting between different locations which satisfy mandatory constraints.  (Avery ¶0176; a particular item (e.g., a particular size of an item) is unavailable (e.g., when creating a facility order guide or at the time of ordering) or not available in a desired quantity, process 900 can suggest multiple items as alternatives such as an item from another supplier and an item from the same supplier in a different size, with the item from the other supplier being suggested first because it is less costly.)

Regarding Claims 9 and 22, Avery teaches the computer-implemented method of claim 5, wherein the inventory allocation request processing templates are defined by a text-based object notation.  (Avery ¶0121; any suitable information can be used to identify items that are available from the distributor, such as text (e.g., a name of the item, a description of the item, specifications of the item, and the like),)

Regarding Claims 10 and 23, Avery teaches the computer-implemented method of claim 5, further comprising: 
storing a default inventory allocation request processing template for a first product; (Avery ¶0122; bottled water delivery via various providers can be added as a “product group” (although it is generally a service) to an order guide, to facilitate procurement of such a service by individual facilities.)
providing a first client a first opportunity to modify a first default inventory allocation request processing template to include a customized constraint or preference; (Avery ¶0123; such a request can be initiated in response to selection of a user interface element associated with editing an existing general order guide (e.g., an icon labeled “edit an order guide,” an element of a menu labeled “edit an order guide,” an icon associated with an existing general order guide, and the like).)
and storing a first modified version of the first default inventory allocation request processing template as a first custom inventory allocation request processing template corresponding to the first client.  (Avery ¶0123; such a request can be initiated in response to selection of a user interface element associated with an item (e.g., an icon labeled “save,” “add,” “add to order guide,” “authorize,” “+,” and the like; an element of a menu that is similarly labeled, and the like).)

Regarding Claims 11 and 24, Avery teaches the computer-implemented method of claim 10, 
wherein said received inventory allocation request is from said first client and includes a first inventory allocation request line specifying a first SKU used as an identifier of a product to which the first inventory allocation request line relates and a quantity corresponding to the first SKU; (Avery ¶0124; such a request can be received via a command line interface (e.g., as a series of identifying information associated with one or more items to be added to the general order guide, such as a stock keeping unit (SKU) associated with the item)
and wherein selecting one or more an inventory allocation request processing templates to be used in generating a location list to be used in satisfying the inventory allocation request includes selecting the first custom inventory allocation request processing template based on a template corresponding to the client from which the inventory allocation request was received and further based on first SKU included in the inventory allocation request.  (Avery ¶0152; when an item is first added to a general order guide, process 800 can automatically create a master list or product group associated with the item)

Regarding Claims 12 and 25, Avery teaches the computer-implemented method of claim 10, further comprising: 
providing the first client a second opportunity to modify the first default inventory allocation request processing template to include another customized constraint or preference; (Avery ¶0123; such a request can be initiated in response to selection of a user interface element associated with editing an existing general order guide (e.g., an icon labeled “edit an order guide,” an element of a menu labeled “edit an order guide,” an icon associated with an existing general order guide, and the like).)
and storing a second modified version of the first default inventory allocation request processing template as a second custom inventory allocation request processing template corresponding to the first client.  (Avery ¶0031; FIG. 10A shows an example of a user interface presenting multiple general order guides associated with a user (e.g., a user associated with an organization))

Regarding Claims 13 and 26, Avery teaches the computer-implemented method of claim 12, wherein the first custom inventory allocation request processing template corresponds to a first period of time in which the first warehouse operates at a first level of inventory allocation request processing capacity and wherein the second customer inventory allocation request processing template corresponds to a second period of time in which the first warehouse operates at a second level of inventory allocation request processing capacity.  (Avery ¶0152; if a product group already exists for a product that can be a substitute for the product to be added based on the request at 802, process 800 can identify the existing product group and/or process 800 can automatically add the selected item to the existing product group) Examiner notes in this way multiple templates can be saved in case warehouse processing capacity for a particular item in inhibited.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Avery, JR. et al. (Pub. No. US 2020/0364662 A1) in view of Rocks (Patent No. 5,974,348).
Regarding Claims 2 and 15, Avery teaches the computer-implemented method of claim 1. Avery does not explicitly teach, but Rocks does teach:
sending the location list to a robotic device that will travel between the locations in the location list to satisfy the inventory allocation request. (Rocks 4:60 teaching a robot with location data transmitted to it to pick items.)
Claim 15 is rejected on the same basis as claim 2 with the additional limitations of a robotic device; and wherein the processor is further configured to control a transmitter to send the location list to a robotic device that will travel between the locations in the location list to satisfy the inventory allocation request.  (Rocks 7:27; computer 230 further includes a floppy disk drive, standard I/O connectors and a radio antenna for receiving beacon timer pulses and transmitting requests for assistance and receiving manual control signals and other data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Avery with the known technique of robotic item picking in Rocks because applying the known technique would have yielded predictable results and resulted in an improved system by allowing automated product retrieval. (Rocks 1:11; Work operations are under increasing pressure to automate.)

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Avery, JR. et al. (Pub. No. US 2020/0364662 A1) in view of Sharma et al. (Pub. No. US 2008/0208719 A1.)
Regarding Claims 8 and 21, Avery teaches the computer-implemented method of claim 6. Avery does not, but Sharma does teach wherein said preference information includes a space available after inventory allocation request processing preference.  (Sharma ¶0018; Other consideration may include decisions on how much space to allot for potentially available products)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Avery with the known technique of leaving space available in Sharma because applying the known technique would have yielded predictable results and resulted in an improved system by allowing flexible stocking options. (Sharma ¶0018; decisions that may increase the financial performance of the store while reducing operating cost)
	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629